Case 0:21-cv-60789-JIC Document 1 Entered on FLSD Docket 04/12/2021 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

  CREATIVE KLICK AGENCY, LLC,

                 Plaintiff,
                                                                  Case No.:
  v.

  IGNITE INTERNATIONAL, LTD.; IGNITE
  SPIRITS, INC.; IGNITE INTERNATIONAL
  BRANDS, LTD.; DANIEL BILZERIAN;
  SOCIETY GOAT LLC; and DOES 1-3,

                 Defendants.


                 COMPLAINT AND DEMAND FOR JURY TRIAL

          The Plaintiff, CREATIVE KLICK AGENCY, LLC, by and through its undersigned

 counsel, hereby sues the Defendants, IGNITE INTERNATIONAL, LTD.; IGNITE SPIRITS,

 INC.; IGNITE INTERNATIONAL BRANDS, LTD.; DANIEL BILZERIAN; SOCIETY GOAT

 LLC; and DOES 1-3, and alleges as follows:

          1.    This is an action seeking damages and injunctive relief for willful copyright

 infringement under the Copyright Act of the United States, 17 U.S.C. § 501, et seq.

                                                  PARTIES

          2.    The Plaintiff, CREATIVE KLICK AGENCY, LLC (the “AGENCY”), is a Florida

 limited liability company with a principal address at 10560 NW 56th Drive, Coral Springs, Florida

 33076.

          3.    Upon information and belief, the Defendant, IGNITE INTERNATIONAL, LTD.

 (“IGNITE”), is a Wyoming corporation with a principal office at 3275 S. Jones Blvd, Suite 105,

 Las Vegas, Nevada 89146.

                                        ROMAGUERA LAW GROUP, P.A.
                       11911 U.S. HIGHWAY ONE | SUITE 303 | NORTH PALM BEACH, FLORIDA 33408
                                 TELEPHONE: 561-472-1077 | FACSIMILE: 561-472-1078
Case 0:21-cv-60789-JIC Document 1 Entered on FLSD Docket 04/12/2021 Page 2 of 11




        4.     Upon information and belief, the Defendant, IGNITE SPIRITS, INC. (“IGNITE

 SPIRITS”), is a Wyoming corporation with a principal office at 3275 S. Jones Blvd, Suite 105,

 Las Vegas, Nevada 89146.

        5.     Upon information and belief, the Defendant, IGNITE INTERNATIONAL

 BRANDS, LTD., is a Canadian corporation with a principal office in Vancouver, British

 Columbia, which does business in the United States of America.

        6.     Upon information and belief, the Defendant, DANIEL BILZERIAN (“DAN

 BILZERIAN”), is a resident of Las Vegas, Nevada and is otherwise sui juris.

        7.     Upon information and belief, the Defendant, SOCIETY GOAL LLC (“SOCIETY

 GOAT”), is a Florida limited liability company with a principal address at 3105 NE 184th St.

 #7305, North Miami, Florida.

        8.     The true name and capacity of the Defendant, DOE 1, is presently unknown to the

 AGENCY, which sues said Defendant by such fictitious name. DOE 1 uses the Instagram name

 “ignite” when infringing upon infringing upon the AGENCY’s copyright, and this Instagram

 account has 3.1 million followers. If necessary, the AGENCY will seek leave of court to amend

 this Complaint to state DOE 1’s true name when ascertained. Upon information and belief, the

 AGENCY alleges that DOE 1 should be subject to the relief requested herein.

        9.     The true name and capacity of the Defendant, DOE 2, is presently unknown to the

 AGENCY, which sues said Defendant by such fictitious name. DOE 2 uses the Instagram name

 “ignite.spirits” when infringing upon infringing upon the AGENCY’s copyright. If necessary, the

 AGENCY will seek leave of court to amend this Complaint to state DOE 2’s true name when




                                                       2

                                       ROMAGUERA LAW GROUP, P.A.
                      11911 U.S. HIGHWAY ONE | SUITE 303 | NORTH PALM BEACH, FLORIDA 33408
                                TELEPHONE: 561-472-1077 | FACSIMILE: 561-472-1078
Case 0:21-cv-60789-JIC Document 1 Entered on FLSD Docket 04/12/2021 Page 3 of 11




 ascertained. Upon information and belief, the AGENCY alleges that DOE 2 should be subject to

 the relief requested herein.

         10.     The true name and capacity of the Defendant, DOE 3, is presently unknown to the

 AGENCY, which sues said Defendant by such fictitious name. DOE 3 uses the Instagram name

 “sashagoat” when infringing upon infringing upon the AGENCY’s copyright, and this Instagram

 account has 89,000 followers. If necessary, the AGENCY will seek leave of court to amend this

 Complaint to state DOE 3’s true name when ascertained. Upon information and belief, the

 AGENCY alleges that DOE 3 should be subject to the relief requested herein.

                                      JURISDICTION AND VENUE

         11.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 28

 U.S.C. § 1338(a).

         12.     This Court has personal jurisdiction over these Defendants pursuant to 28 U.S.C. §

 1391(b)(2); 28 U.S.C. § 1400; and Florida’s long-arm jurisdiction statute, § 48.193, Fla. Stat. All

 Defendants solicit, transact, and do business within the State of Florida and have committed

 unlawful and tortious acts both within and without the State of Florida, causing injury in Florida.

 The AGENCY’s claims arise from the conduct that gives rise to personal jurisdiction over these

 Defendants. In addition, each Defendant either resides in this district or has substantial and

 continuous ties to this district.

         13.     This Court also has the Defendants pursuant to 28 U.S.C. § 1367(a) because these

 claims are so related to the AGENCY’s claims under Federal Law that they form part of the same

 case or controversy and derive from a common nucleus of operative fact.




                                                         3

                                         ROMAGUERA LAW GROUP, P.A.
                        11911 U.S. HIGHWAY ONE | SUITE 303 | NORTH PALM BEACH, FLORIDA 33408
                                  TELEPHONE: 561-472-1077 | FACSIMILE: 561-472-1078
Case 0:21-cv-60789-JIC Document 1 Entered on FLSD Docket 04/12/2021 Page 4 of 11




                  ALLEGATIONS OF FACT COMMON TO ALL COUNTS

        14.    For the past five years, SOCIETY GOAT enjoyed a relationship with the AGENCY

 wherein the AGENCY would from time to time provide various services to SOCIETY GOAT’s

 clientele that SOCIETY GOAT itself could not provide.

        15.    In January of 2021, SOCIETY GOAT contacted the AGENCY to inform it that

 SOCIETY GOAT had come into contact with IGNITE, a corporation owned by millionaire

 playboy and social media celebrity DAN BILZERIAN.

        16.    Several business ventures fall under the purview of IGNITE, including a CBD

 brand, an energy drink, a bikini line, vape pens, and a vodka. Upon information and belief,

 IGNITE SPIRITS produces and distributes the vodka.

        17.    All of IGNITE’s business ventures are heavily promoted on Instagram. IGNITE’s

 Instagram account boasts an impressive 3.1 million followers. However, DAN BILZERIAN,

 dubbed the “King of Instagram” by international media organizations, maintains a personal

 Instagram account which has amassed over 32 million followers.

        18.    According to statements made by SOCIETY GOAT to the AGENCY, IGNITE was

 in the market to hire a social media manager, which would include all aspects of management

 including photography and content output. SOCIETY GOAT knew that it would be unable to take

 this task on alone, so it contacted the AGENCY to put together a joint proposal which would

 indeed encompass all aspects of a social media manager for these massive accounts.

        19.    At all material times, IGNITE was aware of each social media management aspect

 which would be handled by SOCIETY GOAT, and each aspect which would be handled by the

 AGENCY.


                                                       4

                                       ROMAGUERA LAW GROUP, P.A.
                      11911 U.S. HIGHWAY ONE | SUITE 303 | NORTH PALM BEACH, FLORIDA 33408
                                TELEPHONE: 561-472-1077 | FACSIMILE: 561-472-1078
Case 0:21-cv-60789-JIC Document 1 Entered on FLSD Docket 04/12/2021 Page 5 of 11




        20.    Ultimately, IGNITE hired SOCIETY GOAT to manage its accounts, and

 SOCIETY GOAT was tasked by IGNITE to enter into negotiations with the AGENCY for the

 AGENCY to provide social media marketing material, including high-end photography. During

 this time, the AGENCY was communicating only with Alex Kosloff (the owner of SOCIETY

 GOAT) and Taylor Bell (a senior events coordinator at IGNITE).

        21.    During the course of the AGENCY’s negotiations with IGNITE and SOCIETY

 GOAT, Alex Kosloff of SOCIETY GOAT represented to the AGENCY that IGNITE was prepared

 to hire the AGENCY, and IGNITE only needed the “president’s go ahead.” Upon information and

 belief, DAN BILZERIAN was and is the “president” referenced by SOCIETY GOAT.

        22.    SOCIETY GOAT and IGNITE represented to the AGENCY that IGNITE wanted

 to see some samples of the AGENCY’s work with IGNITE SPIRITS’ vodka bottle prior to entering

 into a formal relationship with the AGENCY. IGNITE SPIRITS sent one of its vodka bottles, and

 the AGENCY put together a full photoshoot, believing this would finalize the deal.

        23.    On or about January 25, 2021, the AGENCY sent four of its best photographs of

 the vodka bottle to Kosloff of SOCIETY GOAT and to Taylor Bell of IGNITE. These photographs

 are attached as Composite Exhibit A, and individually referenced herein as Exhibit A-1, Exhibit

 A-2, Exhibit A-3, and Exhibit A-4. During this time, Kosloff repeatedly told the AGENCY that

 IGNITE loved the photographs, and that they were creating “a lot of buzz.”

        24.    The AGENCY did not hear from IGNITE for several days, until the AGENCY

 emailed Taylor Bell of IGNITE requesting an update.




                                                       5

                                       ROMAGUERA LAW GROUP, P.A.
                      11911 U.S. HIGHWAY ONE | SUITE 303 | NORTH PALM BEACH, FLORIDA 33408
                                TELEPHONE: 561-472-1077 | FACSIMILE: 561-472-1078
Case 0:21-cv-60789-JIC Document 1 Entered on FLSD Docket 04/12/2021 Page 6 of 11




        25.    Taylor Bell’s response shows that IGNITE, at all material times, knew that the

 images were owned by the AGENCY, and knew that IGNITE would need to either hire the

 AGENCY and/or purchase the images.




        26.    The AGENCY owns the copyright to those four photographs, U.S. Copyright

 Registration Number VA 2-237-689.

        27.    The Defendants produced, reproduced, prepared derivative works based upon,

 distributed, and publicly displayed the AGENCY’s protected works or derivatives thereof, without


                                                       6

                                       ROMAGUERA LAW GROUP, P.A.
                      11911 U.S. HIGHWAY ONE | SUITE 303 | NORTH PALM BEACH, FLORIDA 33408
                                TELEPHONE: 561-472-1077 | FACSIMILE: 561-472-1078
Case 0:21-cv-60789-JIC Document 1 Entered on FLSD Docket 04/12/2021 Page 7 of 11




 the AGENCY’s consent. In doing so, the Defendants violated the AGENCY’s exclusive rights to

 produce, reproduce, and distribute copies of its work, to create derivative works, and to publicly

 display her work, in violation of 17 U.S.C. §§ 106 and 501. See, e.g., Composite Exhibit B.

        28.     Without the AGENCY’s authorization, the Defendants used the copyrighted

 photographs to post on social media as well as the IGNITE/IGNITE SPIRITS websites, and the

 Defendants continue to use the copyrighted photographs as of April 12, 2021.

        29.     Without the AGENCY’s authorization, the Defendants shared and marketed, or

 caused to be shared and marketed, to millions of social media users by way of IGNITE’s Instagram

 page, IGNITE SPIRITS’ Instagram page, DAN BILZERIAN’s Instagram page, and the social

 media activity by DOES 1-3.

        30.     The Defendants’ willful violations of the AGENCY’s rights to the photographs

 occurred after IGNITE and SOCIAL GOAT informed the AGENCY that they would not be hiring

 the AGENCY as previously discussed – and that IGNITE would instead be hiring SOCIAL GOAT

 to create the photographs for social media.

        31.     The Defendants willfully and intentionally sought to appropriate the AGENCY’s

 hard work for their own profit without bearing the cost thereof. In sharing the spectacular

 photographs to their tens of millions of social media followers, the AGENCY is informed and

 believes and based thereon alleges the Defendants did in fact profit directly from the use of the

 AGENCY’s copyrighted photographs.

        32.     The AGENCY has never authorized any of the Defendants, by license or otherwise,

 to copy, reproduce, distribute, or display any of the copyrighted photographs, or to prepare

 derivative works based on those photographs.


                                                       7

                                       ROMAGUERA LAW GROUP, P.A.
                      11911 U.S. HIGHWAY ONE | SUITE 303 | NORTH PALM BEACH, FLORIDA 33408
                                TELEPHONE: 561-472-1077 | FACSIMILE: 561-472-1078
Case 0:21-cv-60789-JIC Document 1 Entered on FLSD Docket 04/12/2021 Page 8 of 11




                                       COUNT I
                            WILLFUL COPYRIGHT INFRINGEMENT
                                         17 U.S.C. §§ 501 & 504
                                         (against all Defendants)

        33.      The AGENCY avers the allegations stated in Paragraphs 1 through 32, and

 incorporates them into this Count by reference, as though they were fully set forth herein.

        34.      The AGENCY is and has been the producer and owner of the four photographs

 reproduced, distributed, and publicly displayed by the Defendants through various social media

 accounts and websites.

        35.      For each of the photographs at issue in this matter, the AGENCY holds the

 copyright registration certificate from the United States Copyright Office.

        36.      Without authorization by the AGENCY, the Defendants willfully and

 internationally copied, reproduced, distributed, and publicly displayed the four copyrighted

 photographs, infringing upon the AGENCY’s copyright.

        37.      Without authorization by the AGENCY, the Defendants made the copyrighted

 photographs available to the public on the internet and social media for their own benefit.

        38.      The Defendants knew their acts constituted copyright infringement.

        39.      The Defendants’ conducts were willful within the meaning of the Copyright Act.

        40.      As a result of their wrongful conduct, the Defendants are liable to the AGENCY

 for copyright infringement pursuant to 17 U.S.C. 501. The AGENCY has suffered, and will

 continue to suffer, substantial losses, including but not limited to damage to its business reputation

 and goodwill.



                                                        8

                                        ROMAGUERA LAW GROUP, P.A.
                       11911 U.S. HIGHWAY ONE | SUITE 303 | NORTH PALM BEACH, FLORIDA 33408
                                 TELEPHONE: 561-472-1077 | FACSIMILE: 561-472-1078
Case 0:21-cv-60789-JIC Document 1 Entered on FLSD Docket 04/12/2021 Page 9 of 11




        41.      The AGENCY is entitled to recover damages, which includes its losses and any

 and all profits the Defendants have made as a result of their wrongful conduct. 17 U.S.C. § 504.

 Alternatively, the AGENCY is entitled to statutory damages under 17 U.S.C. § 504(c).

        42.      In addition, because the Defendants’ infringements were willful, the award of

 statutory damages should be enhanced in accordance with 17 U.S.C. § 504(c)(2).

        43.      The AGENCY is entitled to recover its attorneys’ fees and court costs pursuant to

 17 U.S.C. § 505.

                                    COUNT II
                       CONTRIBUTORY COPYRIGHT INFRINGEMENT
                                         (against all Defendants)

        44.      The AGENCY avers the allegations stated in Paragraphs 1 through 43, and

 incorporates them into this Count by reference, as though they were fully set forth herein.

        45.      Numerous individuals and entities directly infringed the AGENCY’s copyrighted

 photographs.

        46.      The Defendants induced, cause, and materially contributed to the infringing acts of

 others by encouraging, inducing, allowing, and assisting others to reproduce and distribute the

 AGENCY’s photographs.

        47.      The Defendants had knowledge of the infringing acts relating to the AGENCY’s

 copyrighted works.

        48.      The acts and conduct of the Defendants constitute contributory copyright

 infringement.




                                                        9

                                        ROMAGUERA LAW GROUP, P.A.
                       11911 U.S. HIGHWAY ONE | SUITE 303 | NORTH PALM BEACH, FLORIDA 33408
                                 TELEPHONE: 561-472-1077 | FACSIMILE: 561-472-1078
Case 0:21-cv-60789-JIC Document 1 Entered on FLSD Docket 04/12/2021 Page 10 of 11




                                        COUNT III
                             VICARIOUS COPYRIGHT INFRINGEMENT
                                           (against all Defendants)

         49.      The AGENCY avers the allegations stated in Paragraphs 1 through 48, and

  incorporates them into this Count by reference, as though they were fully set forth herein.

         50.      Numerous individuals and entities directly infringed the AGENCY’s copyrighted

  photographs.

         51.      Each Defendant had the right and the ability to control the infringing acts of the

  individuals or entities who directly infringed the AGENCY’s photographs.

         52.      The Defendants obtained a direct financial benefit from the infringing activities of

  the individuals or entities who directly infringed the AGENCY’s photographs.

         53.      The acts and conduct of the Defendants constitute vicarious copyright

  infringement.

                                           PRAYER FOR RELIEF

  WHEREFORE, the Plaintiff respectfully requests judgment as follows:

     (1) For an Order enjoining the Defendant, its officers, agents, employees, and those acting in
         concert or conspiracy with it, temporarily during the pendency of this action and
         permanently thereafter from:

               a. infringing, or contributing to or participating in the infringement by others, the
                  copyright in the Photographs, or acting in concert with, aiding and abetting others
                  to infringe said copyright in any way; and

               b. copying, duplicating, selling, licensing, displaying, distributing, or otherwise using
                  without authorization copies of the Photographs which the Plaintiff is the owner of
                  exclusive rights under the respective copyrights or derivative works based thereon;

     (2) That the Defendant be required to account for and pay the Plaintiff the actual damages
         sustained by the Plaintiff as a result of the infringement and any profits of the Defendant
         attributable to the infringement of the Plaintiff’s copyright or exclusive rights under
         copyright and to pay such damages to the Plaintiff as this Court deems just and proper

                                                         10

                                          ROMAGUERA LAW GROUP, P.A.
                         11911 U.S. HIGHWAY ONE | SUITE 303 | NORTH PALM BEACH, FLORIDA 33408
                                   TELEPHONE: 561-472-1077 | FACSIMILE: 561-472-1078
Case 0:21-cv-60789-JIC Document 1 Entered on FLSD Docket 04/12/2021 Page 11 of 11




         within the statutory provisions of the Copyright Act, or in the alternative, at the Plaintiff’s
         election, statutory damages for infringement of each copyright as set forth in 17 U.S.C. §
         504;

     (3) That the Court enter an order of impoundment pursuant to 17 U.S.C. §§ 503 and 509(a)
         impounding all infringing copies of the Plaintiff’s photographs which are in the
         Defendants’ possession, custody, or control;

     (4) For an award of costs pursuant to 17 U.S.C. § 505 or as otherwise provided by law;

     (5) For an award of attorneys’ fees pursuant to 17 U.S.C. § 505;

     (6) For an award of pre-judgment and post-judgment interest in the maximum amount
         permitted by law; and

     (7) For any other relief this Court may deem just and proper.

                                     DEMAND FOR JURY TRIAL

         The AGENCY hereby demands a trial by jury on all issues so triable.

                                                    Respectfully Submitted,

  Dated: April 12, 2021.                            ROMAGUERA LAW GROUP
                                                    Counsel for Creative Klick Agency, LLC
                                                    11911 U.S. Highway One | Suite 303
                                                    North Palm Beach, FL 33408
                                                    Telephone:    (561) 472-1077
                                                    Facsimile:    (561) 472-1078
                                                    Service:      Pleadings@RomagueraLaw.com
                                                    Scheduling: MGallagher@RomagueraLaw.com

                                                     /s/ Christian Romaguera
                                                    Raul Romaguera, Esquire
                                                    Florida Bar No. 0915858
                                                    RR@RomagueraLaw.com
                                                    Christian Romaguera, Esquire
                                                    Florida Bar No. 1012179
                                                    CR@RomagueraLaw.com
                                                    Our File No. 1313.2682




                                                       11

                                        ROMAGUERA LAW GROUP, P.A.
                       11911 U.S. HIGHWAY ONE | SUITE 303 | NORTH PALM BEACH, FLORIDA 33408
                                 TELEPHONE: 561-472-1077 | FACSIMILE: 561-472-1078
